UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): February 21, 2013 ERHC ENERGY INC. (Exact Name of Registrant as Specified in its Charter) Colorado 000-17325 88-0218499 State of Incorporation Commission File Number IRS Employer I.D. Number 5444 Westheimer Road, Suite 1440, Houston, Texas 77056 Address of principal executive offices Registrant’s telephone number:(713) 626-4700 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On February 21,2013, ERHC Energy Inc. (the “Company”) issued a press release discussing its previously announced rights offering and its current exploratory plans with respect to its concessions located in the Republics of Chad and Kenya.A copy of the press release is furnished as Exhibit99.1 to this report and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d) Exhibit. Exhibit Name of Document Exhibit 99.1 Press Release, dated February 21, 2013. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Current Report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:February 25, 2013 ERHC ENERGY INC. By: /s/ Peter C. Ntephe Name:Peter C. Ntephe Title:Chief Executive Officer 2 ExhibitIndex Exhibit Name of Document Exhibit 99.1 Press Release, dated February 21, 2013. 3
